internal_revenue_service number release date index number ------------------------------ ------------------------------------------- ------------ ----------------------- -------------------------- department of the treasury washington dc person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc fip b03 plr-124631-07 date date legend trust ------------------------------------------------------------- ------------- company ------------------------------------------------------------- -------------------------------- ------------ state x properties property a date date date dear --------------------- -------------------------------------------------- --------------------------- --------------------- --------------------- -------------------------- this responds to a letter dated date submitted on behalf of trust and company requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to make an election under sec_301_7701-3 to classify company as an association_taxable_as_a_corporation for federal tax purposes plr-124631-07 and an election under sec_856 of the internal_revenue_code to treat company as a taxable_reit_subsidiary trs of trust facts trust is a publicly-traded state x corporation that elected to be treated as a real_estate_investment_trust reit beginning with the tax_year ending on date trust is in the business of acquiring developing redeveloping owning leasing and managing the properties company was formed on date to acquire property a company acquired property a on date trust and its tax advisor determined that company should be classified as a corporation and that a trs election should be made with respect to company because the default classification for company was a corporation a form_8832 was not required but a form_8875 needed to be prepared and timely filed because of an inadvertent error in communications trust employees however erroneously filed a form_8832 with respect to company timely electing disregarded_entity status effective date even though trust's intent was to file a form_8875 with company to jointly elect trs status for company effective date during the year-end closing of books trust discovered that the correct election had mistakenly not been made after trust discovered the failure_to_file the form_8875 trust and company submitted a private_letter_ruling request under sec_301_9100-1 of the regulations requesting an extension of time to file a form_8872 to elect to treat company as a corporation and an extension of time to file a form_8875 to elect to treat company as a taxable_reit_subsidiary of trust furthermore trust and company jointly make the following additional representations the request for relief was filed by trust and company before the failure to make the regulatory election was discovered by the service granting the relief will not result in trust and or company having a lower tax_liability in the aggregate for all years to which the regulatory election applies than that taxpayer would have had if the election had been timely made taking into account the time_value_of_money trust and company did not seek to alter a return position for which an accuracy-related_penalty has been or could have been imposed under sec_6662 of the code at the time trust and company requested relief and the new position requires or permits a regulatory election for which relief is requested plr-124631-07 being fully informed of the required regulatory election and related tax consequences trust and company did not choose to not file the election law and analysis sec_301_7701-3 provides that an eligible_entity may elect to be sec_301_7701-3 provides that except as provided in sec_301 sec_301_7701-3 provides that for purposes of sec_301_7701-3 a sec_301_7701-3 of the regulations provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes as provided in sec_301_7701-3 b unless the entity elects otherwise a foreign eligible_entity is a a partnership if it has two or more members and at least one member does not have limited_liability b an association if all members have limited_liability or c disregarded as an entity separate from its owner if it has a single owner that does not have limited_liability member of a foreign eligible_entity has limited_liability if the member has no personal liability for the debts of or claims against the entity by reason of being a member classified other than as provided in sec_301_7701-3 or to change its classification by filing form_8832 with the service_center designated on form_8832 sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines a regulatory election to include an election whose due_date is prescribed by a regulation published in the federal_register making certain elections not meet the requirements of sec_301_9100-2 under sec_301_9100-3 a request for relief will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-2 provides the rules governing automatic extensions of time for sec_301_9100-3 provides extensions of time for regulatory elections that do plr-124631-07 sec_856 of the code provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a trs to be eligible for treatment as a taxable_reit_subsidiary sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the subsidiary consent to its revocation in addition sec_856 specifically provides that the election and any revocation thereof may be made without the consent of the secretary in announcement i r b the service announced the availability of new form_8875 taxable_reit_subsidiary election according to the announcement this form is to be used for tax years beginning after for eligible entities to elect treatment as a trs the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the tax_year however the effective date of the election depends upon when the form_8875 is filed the instructions further provide that the effective date on the form cannot be more than months and days prior to the date of filing the election or months after the date of filing the election if no date is specified on the form the election is effective on the date the form is filed with the service sec_301_9100-1 of the regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i sets forth rules that the internal_revenue_service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money plr-124631-07 conclusions based on the information submitted and representations made we conclude that trust and company have satisfied the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations for granting a reasonable extension of time to elect under sec_301_7701-3 to classify company as a corporation for federal tax purposes and elect under sec_856 to treat company as a taxable_reit_subsidiary of trust accordingly company is granted an extension of time not to exceed calendar days from the date of this letter to file form_8832 with the appropriate service_center and elect to be classified as an association_taxable_as_a_corporation for federal tax purposes effective as of date a copy of this letter should be attached to the form_8832 furthermore trust and company are granted a period of time not to exceed calendar days from the date of this letter to file a form_8875 to treat company as a taxable_reit_subsidiary of trust effective as of date this ruling is limited to the timeliness of the filing of the form_8832 and form_8875 this ruling’s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether trust otherwise qualifies as a reit under subchapter_m of the code no opinion is expressed with regard to whether the tax_liability of either trust or company is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect plr-124631-07 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives this ruling is directed only to the taxpayer who requested it sec_6110 sincerely alice m bennett chief branch office of associate chief_counsel financial institutions products enclosures copy of this letter copy for sec_6110 purposes
